


Exhibit 10(a)16




BASE SALARIES OF NAMED EXECUTIVE OFFICERS


THE SOUTHERN COMPANY


The following are the annual base salaries, effective March 1, 2013, of the
Chief Executive Officer and Chief Financial Officer of The Southern Company (the
“Company”) and certain other executive officers of the Company who served during
2012.




Thomas A. Fanning
Chairman, President and Chief Executive Officer
$1,587,750
Art P. Beattie
Executive Vice President and Chief Financial Officer
$647,594
Charles D. McCrary
Executive Vice President of the Company,
President and Chief Executive Officer of Alabama Power Company
$803,247
W. Paul Bowers
Executive Vice President of the Company,
President and Chief Executive Officer of Georgia Power Company
$764,406
Anthony J. Topazi*
Executive Vice President and
Chief Operating Officer
$646,089





* Retired August 1, 2012. Salary shown was effective March 1, 2012.




